                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LOLITA DUGLAS
     Plaintiff,

        v.                                           CIVIL ACTION NO. 19-CV-4107

STEFFAN W. SCHULZ,
     Defendant.




        AND NOW, this      Ji
                              r              ORDER

                               day of October, 2019, upon consideration of Plaintiff Lolita

Duglas's Amended Complaint (ECF No. 7) it is ORDERED that:

        1.      The Amended Complaint is DISMISSED WITHOUT PREJUDICE for lack of

subject matter jurisdiction.

        2.      Ms. Duglas's Motion to Proceed In Forma Pauperis (ECF No. 6) is DENIED AS

MOOT because the Court granted her prior Motion seeking the same relief.

        3.      The Clerk of Court is DIRECTED to CLOSE this case for all purposes,

including statistics.

                                              BY THE COURT:
